DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 6, 9, 11 – 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beekmann et al (US 2012/0104756) in view of Blaschke et al (US 4,423,367).


Claim 1, A method for controlling a multiphase separately excited synchronous generator in a wind turbine (see Fig 1), comprising: detecting a speed of an armature or aerodynamic rotor of the wind turbine, wherein the synchronous generator includes a stator and the armature, and the armature has an excitation input for inputting an excitation current or an excitation voltage (paragraph 0045, 0046), wherein an excitation controller is connected to the excitation input for inputting the excitation current or the excitation voltage (paragraph 0022), wherein the stator has a stator output for delivering stator currents, wherein a rectifier is connected to the stator output for rectifying the stator currents and for providing the stator currents to a direct current (DC) link connected to the rectifier (see Fig. 2), and wherein the rectifier is controllable in order to control the stator currents; determining a setpoint power to be delivered by the synchronous generator or the wind turbine based on the speed; determining the excitation current or the excitation voltage based on the speed and the setpoint power; inputting, by the excitation controller, the excitation current or the excitation voltage at the excitation input; determining the stator currents to be delivered as setpoint stator currents based on the an adaptive control device determines at least one of: or and wherein the excitation current or the excitation voltage or the stator currents to be delivered are control variables for the adaptive control device.


Beekmann et al discloses all of the elements above.  It is noted that using various parameters for controlling a generator is well-known.  For example,
Blaschke et al teaches,

estimating, by an estimating device, parameters of the synchronous generator, wherein the parameters of the synchronous generator include at least one of: magnetization inductances, a stator resistance, or an excitation resistance, and determining, by the adaptive control device, the control variables based on the estimated parameters (see title).

Beekmann et al further discloses, regarding,

Claim 6, estimating, by the estimating device, based on: , or least one of a plurality of 

Claim 9, the DC link is connected to an inverter and the inverter converts energy of the DC link into a three-phase current for supply to an electrical supply system (see Fig. 2).

Claim 11, controlling the adaptive control device synchronous generator is maximized (see abstract).

Claim 16, A wind turbine, comprising: a multiphase separately excited synchronous generator; an aerodynamic rotor; a stator having a stator output configured to deliver stator currents; a rectifier, connected to the stator output, configured to rectify the stator currents and provide the stator currents to a direct current (DC) link connected to the rectifier, the rectifier being controllable to control the stator currents; an armature having an excitation input configured to input an excitation current or an excitation voltage; and a controller configured to: detect a speed of the armature or the aerodynamic rotor; , wherein the controller is configured as an adaptive controller for , and the setpoint stator currents, and wherein the excitation current, the excitation voltage or the stator currents are  controllerestimate parameters of the synchronous generator, wherein the parameters of the synchronous generator include at least one of: magnetization inductances, a stator resistance, or an excitation resistance; and determine the control variables based on the estimated parameters. (see rejection for claim 1 above).




Beekmann et al discloses the elements above.  However, Beekmann et al does not disclose the elements below.
On the other hand, Blaschke et al discloses, regarding,
Claim 3, determining, by the adaptive control device, the control variables based on a model of the synchronous generator; and adapting the model or relationships derived from the model  parameters (see abstract).

Claim 4, wherein , and the stator has 
operating at least one inductance of the synchronous generator  to cause to change; and detecting, , the at least one parameter (see Figs. 7 – 10).

Claim 12, estimating at least one magnetization inductance using an for the at least one magnetization inductance, wherein the specifies a relationship between at least one magnetization inductance and incrementally updating the (see Fig. 1 – 4). 

 
Claim 13, determining  based on a , and the setpoint power to be delivered, wherein specifies one of the setpoint stator currents (see Figs 1 – 4).  


Claim 14, the respective setpoint curve is changed the estimated magnetization inductances; the the  changing the respective setpoint stator current characteristic curve frequently the based on 


Claim 15, determining the setpoint stator currents (Ie-k+--nsa-&A-Iasabased on one quantity from a list including:

Claim 18, changing the respective setpoint stator current characteristic curve is performed 
Moreover, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

It would have been obvious before the effective filing date of the claimed invention to disclose the method as disclosed by Beekmann et al and to modify the invention pertaining to the limitations taught by Blaschke et al for the purpose of determining the actual parameters of an electrical machine.

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beekmann et al and Blaschke et al as applied to claim 1 above, and further in view of Tripathi et al (US 2012/0211983).
The combined method discloses all of the elements above.  However, the combined method does not disclose the elements below.
On the other hand, Tripathi et al discloses, regarding, 
Claim 7, estimating, by the estimating device, 
Claim 8, determining, by the adaptive control device, transforming the setpoint stator currents 
It would have been obvious before the effective filing date of the claimed invention to disclose the combined method as disclosed above and to modify the invention pertaining to the limitations taught by Tripathi et al for the purpose of reducing losses of a generator.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Response to Arguments
Applicant's arguments filed 07/26/21 have been fully considered but they are not persuasive.
Claims 1, 16, disclose in very general terms determining an excitation current or voltage.  Beekman et al discloses such process (paragraph 0044).  The excitation current/voltage is related to the speed (Figs. 3, 6, 4).  
It is reminded that the power is related to the current and voltage by Ohm’s Law (P = V x I).  Any engineer would know how to obtain the power from the current and voltage via Ohm’s Law.
Beekman et al discloses using an excitation current/voltage (at the rotor), which is sent to the stator (paragraph 0046), which is obviously dependent on the power. 
It is noted that the claims 1 and 16 are highly written in the alternative form (see all of the “or” and “at least one” claim language highlighted above.  
The stator current/voltage are ultimately based on the speed of any of the components (turbine or generator) mentioned in the alternative in claims 1, 16.
The claims disclose “determining a setpoint power to be delivered by the synchronous generator OR the wind turbine based on speed”, thus the power can be related to the speed.  Beekman et al discloses such feature (see Fig. 3).
or aerodynamic rotor of the wind turbine”.  Due to the alternative form claim language, it seems that the speed is related to the wind turbine and not necessarily related to the armature of the generator.  Again, Beekman et al teaches such feature (see Fig. 2).
Beekman et al discloses such features (see abstract).
It is also noted that the claims do not differentiate from a rated power or an output power. 
None of the claims define what is a “setpoint power”.  Such setpoint power could be any power obtain from the system.  
The excitation current is sent to the stator and the output (power) is sent to the power network (see Fig. 2).  The output power is related to the speed (Figs. 4 – 6).

The claim language is too broad, thus the Prior Art reads on the claim language.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR o21nly.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

August 3, 2021